DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/977,336 filed 01 September 2020. Claims 1-12 pending. Claims 13 canceled.

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A torque transmission device, comprising: a torque input element configured to be coupled in rotation to a crankshaft of a combustion engine, a first torque output element configured to be coupled in rotation to a first input shaft of a gearbox, a rotating electric machine comprising a stator and a rotor arranged in the direction of the transmission of torque, between the input element and the first output element, a rotor support radially supporting the rotor of the rotating electric machine, the rotor support being selectively connected to the input element by an input clutch, a fixed distributor configured to be fastened to the gearbox and supporting the rotor support, a fixed wall comprising a first radial end configured to be fastened to the gearbox, and a second radial end connected to the torque input element, a first rolling member is arranged between the rotor support and the fixed distributor, and a second rolling member is arranged between the rotor support and the fixed wall, and a second torque output element configured to be coupled in rotation to a second input shaft of the gearbox, the second output element being arranged in parallel with the first output element in the direction of the transmission of torque.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, applicant amended claim 1 to include previously objected to limitations. This in combination with the remaining limitations, is not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 02 February 2022, with respect to pages 5 and 6 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-5, 9, and 10 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659